DETAILED ACTION

Response to Amendment
The Amendment filed 5/03/2022 has been entered. Claims 1-6, 8-19 and 21-22 remain pending in the application. Claims 7 and 20 were canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 was filed on the filing date of the application on 7/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.




Claim Interpretation
The limitations “rack-and-pinion mechanism” as recited in claims 1, 14 and 15 and “detent mechanism” as recited in claims 3-6 are not interpreted under 35 USC 112(f) as explained in the Office Action mailed 27 September 2021.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mieth (DE 102010022606 A1) in view of Grachan (US 2252628) as evidenced by Spanel (US 3855695).
Regarding claim 1, Mieth teaches a shaving blade assembly comprising:
a plurality of parallel blades (see Figure 2a-c) including a first blade (6);
a blade carrier (5) including a first surface (surface of the carrier which blade 6 mounted) and a second surface (side surface of the carrier), wherein each of the plurality of parallel blades extends from the first surface (see Figures 2a-c, paragraph 0032 of translation):
a housing (4) including a guiding surface (inner surface of the frame, see Figures 4a-b) engaging the second surface (engaging the side surface of the carrier, see Figures 4a-b); and
a mechanism coupled to the second surface (couple via element 13, see Figure 1a-c) to actuate the first blade in a first direction orthogonal to a cutting edge of the first blade (since the cutting edge goes into the page, the first direction is considered as the up and down direction of Figures 2a-c), wherein the engagement between the guiding surface and the second surface guides the blade carrier in the first direction (at least between the right guiding surface and the left second surface, see Figure 1a-c).
Mieth fails to teach a first rack-and-pinion mechanism with a rack coupled second surface. 
Grachan teaches a rack-and-pinion mechanisms (assembly of 10, 9, 15 and 16, see Figures 1-3) with a rack (16) coupled to the second surface (carrier 5, second surface, see Figure 3) to actuate the first blade in a first direction orthogonal to a cutting edge of the first blade (see Figure 3) and a second rack and pinion mechanism (the other assembly of 10, 9, 15 and 16) with a second rack (other 16). 
Spanel teaches a lever linear moving system (see figure 1-5) is the equivalent to a rack and pinion linear moving system (see Figure 6-10) for a linear moving razor blade. 
Mieth differs from the claimed device due to the first mechanism being a lever mechanism, whereas Grachan teaches a rack and pinion mechanisms. Both Mieth and Grachan teach a mechanism for linear movement to change the amount of the cutting edge exposure. As evidenced by Spanel, a lever linear moving system (see figure 1-5) is the equivalent to a rack and pinion linear moving system (see Figure 6-10) for a linear moving razor blade. Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the lever arrangement, as taught by Mieth into the rack and pinion arrangement of Grachan for the purpose of providing a movable blade. Such modification will achieve the predictable result of providing a movable blade, since both mechanism of Mieth and Grachan are known for the same purpose in the art. See MPEP § 2143 I. (B). The resulting device of modified Mieth teaches the two rack and pinions system, as taught in Grachan (see Figure 1 of Grachan).
Regarding claim 2, modified Mieth teaches the first blade is resiliently coupled to the rack via the carrier (paragraph 0032 of translation).
Regarding claim 8, modified Mieth further teaches the cutting edge of the first blade extends from a first end of the first blade to a second end of the first blade (see Figure 2a of Mieth), the rack of the first rack-and-pinion mechanism being coupled to the first end of the first blade (as modified in claim 1, at least indirectly coupled to the first end of the blade like applicant’s device, see Figures 1-3 of Grachan), the shaving blade assembly further comprising a second rack-and-pinion mechanism with a rack coupled to the second end of the first blade (as modified in claim 1, at least indirectly coupled to the second the end of the blade like applicant’s device, see Figures 1-3 of Grachan).
Regarding claim 9, modified Mieth further teaches a pinion (as modified in claim 1, pinion 15 on the right in Figure 1 of Grachan) of the first rack-and-pinion mechanism and a pinion (as modified in claim 1, pinion 15 on the left in Figure 1 of Grachan) of the second rack-and-pinion mechanism are coupled in rotation by a rotary shaft (as modified in claim 1, shaft 8, see Figures 1-3 of Grachan). 
Regarding claim 10, modified Mieth further teaches the first direction is inclined with respect to a plane (horizonal plane in Figure 5a of Mieth) defined by cutting edges of the plurality of blades (examiner notes that this claim is met by using the embodiment of Figures 5a-b of Mieth as the blade of modification to meet the claimed limitation, and the modification is added the rack in the inclined of element 18 of Mieth, see Figures 5a-b of Mieth).
Regarding claim 11, modified Mieth teaches a releasable connector (leg of 3) for connecting the shaving blade assembly to a razor handle (paragraph 0008 and 0031 of the translation). 
Regarding claim 12, modified Mieth teaches a razor comprising the shaving blade assembly according to claim 11 and a razor handle connected to the releasable connector of the shaving blade assembly (paragraph 0008 and 0031 of the translation).
Regarding claim 13, modified Mieth further teaches a disposable razor comprising the shaving blade assembly according to claim 1 and an integrally formed razor handle (see Figure 1a-c of Mieth. At least the handle is connected to the shaving blade assembly during usage, therefore the razor handle is considered as integrally formed. Examiner notes that integrally formed does not imply the mean of monolithic).
Regarding claim 14, modified Mieth further teaches a method for adjusting position of a first blade of the shaving blade assembly according to claim 1 in a first direction orthogonal to a cutting edge of the first blade, comprising a step of actuating the first blade in the first direction (M) through a rack-and-pinion mechanism with a rack coupled to the first blade (as modified in claim 1 with the rack-and-pinion mechanism, see Figures 1-3 of Grachan).
Regarding claim 22, modified Mieth further teaches the second surface of the blade carrier and the guiding surface of the housing are transverse relative to the first surface (the first surface is horizonal in Figure 2a-c while the guiding surface and the second surface are vertical in Figures 2a-c of Mieth).

Claims 3-6 and 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mieth (DE 102010022606 A1) in view of Grachan (US 2252628) and in further view of Spanel (US 3855695).
Regarding claim 3, modified Mieth further teaches a knob (14) for rotating a pinion (as modified in claim 1, pinion 15, see Figure 1-3 of Grachan).
Modified Mieth fails to teach a detent mechanism for releasably holding the first blade in at least one position along the first direction. 
Spanel teaches a rack and pinion mechanism (assembly of 24 and 36, see Figures 1-6) for a movable razor blade with a detent mechanism (assembly of 32 and 34) on the pinion for releasably holding the first blade (62) in at least one position along the first direction (see Figure 1-6).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Mieth to add the detent mechanism to the pinion, as taught by Spanel, in order to prevent undesired movement within the mechanism (col. 1 lines 63-71 of Spanel).
Regarding claim 4, modified Mieth further teaches the detent mechanism is arranged between the housing and the rack of the first rack-and-pinion mechanism (as modified in claim 3, the detent mechanism is in the housing, the detent mechanism 32/34 between the rack 24 and left portion of the housing, as shown in Figure 3 of Spanel).
Regarding claim 5, modified Mieth further teaches the detent mechanism is arranged between the housing and a pinion of the first rack-and-pinion mechanism (as modified in claim 3, the detent mechanism is in the housing, the detent mechanism 31/33 between the pinion 36 and bottom portion of the housing, as shown in Figure 2-3 of Spanel).
Regarding claim 6, modified Mieth further teaches the pinion is coupled in rotation with a rotary shaft (shaft in 8, see Figure 1 of Grachan) and the detent mechanism is arranged between the housing and the rotary shaft (as modified in claim 3, the detent mechanism is in the housing, the detent mechanism 31/33 between the shaft 28 and top portion of the housing as shown in Figure 2-3 of Spanel).
Regarding claim 18, modified Mieth further teaches the rack of the first rack-and-pinion mechanism is coupled to the blade carrier to actuate the blade carrier in the first direction (as modified in claim 3, rack added to the side of the carrier), wherein the first direction of the blade carrier is inclined with respect to a plane defined by cutting edges of the plurality of blades (examiner notes that this claim is met by using the embodiment of Figures 5a-b of Mieth as the blade of modification to meet the claimed limitation, and the modification is added the rack in the inclined of element 18 of Mieth, see Figures 5a-b of Mieth).
Regarding claim 19, modified Mieth further teaches a second rack-and-pinion mechanism, wherein the first rack-and-pinion mechanism is arranged at a first longitudinal end of the blade carrier, and the second rack-and-pinion mechanism at a second longitudinal end of the blade carrier (as modified in claim 1, see the two rack added, see Figures 1-3 of Grachan).
Regarding claim 21, modified Mieth further teaches the pinion of the first rack-and-pinion mechanism and the pinion of the second rack-and-pinion mechanism are coupled together in rotation by a rotary shaft, and the rotary shaft longitudinally extends through the housing (as modified in claim 1, see Figure 3 of Grachan).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mieth (DE 102010022606 A1) in view of Grachan (US 2252628) as evidenced by Spanel (US 3855695) and Moustakas (US 20180311845 A1).
Regarding claim 15, Mieth teaches a shaving blade assembly (see Figures 1a-c) comprising:
a first blade (6); and
a first mechanism (assembly of 13, 10.1 and 10.2) directly or indirectly coupled to the first blade to actuate the first blade in a first direction orthogonal to a cutting edge of the first blade such that the first mechanism is configured to adjust a first blade exposure in the first direction (since the cutting edge goes into the page, the first direction is considered as the up and down direction of Figures 2a-c), wherein the cutting edge extends from a first end of the first blade to a second end of the first blade and the first mechanism is coupled to the first end of the first blade (at least indirectly coupled, see Figures 1a-c);
a housing (4).
Mieth fails to teach that the mechanism is a rack-and-pinion mechanisms with a rack, a dial wheel configured to operate the first rack-and-pinion mechanism; and a first blade retainer and a second blade retainer, wherein the first blade retainer is at a first longitudinal end of the housing and the second blade retainer is at a second longitudinal end of housing, and each of the first blade retainer and second blade retainer is configured to contact the first blade to retain it within the housing, wherein the first blade retainer or the second blade retainer includes an opening through which the dial wheel is coupled to the first rack-and-pinion mechanism.
Grachan teaches a rack-and-pinion mechanisms (assembly of 10, 9, 15 and 16, see Figures 1-3) with a rack (16) coupled to the first blade to actuate the first blade in a first direction orthogonal to a cutting edge of the first blade (see Figure 3), a second rack and pinion mechanism (the other assembly of 10, 9, 15 and 16) with a second rack (other 16) and a dial wheel (14) which though an opening of the side wall is coupled to the first rack and pinion mechanism (see Figure 1). 
Spanel teaches a lever linear moving system (see figure 1-5) is the equivalent to a rack and pinion linear moving system (see Figure 6-10) for a linear moving razor blade. 
Mieth differs from the claimed device due to the first mechanism being a lever mechanism, whereas Grachan teaches a rack and pinion mechanisms. Both Mieth and Grachan teach a mechanism for linear movement to change the amount of the cutting edge exposure. As evidenced by Spanel, a lever linear moving system (see figure 1-5) is the equivalent to a rack and pinion linear moving system (see Figure 6-10) for a linear moving razor blade. Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the lever arrangement, as taught by Mieth into the rack and pinion arrangement of Grachan for the purpose of providing a movable blade. Such modification will achieve the predictable result of providing a movable blade, since both mechanism of Mieth and Grachan are known for the same purpose in the art. See MPEP § 2143 I. (B). The resulting device of modified Mieth teaches the two rack and pinions system, as taught in Grachan (see Figure 1 of Grachan).
Moustakas teaches a razor cartridge including a first blade retainer (150) and a second blade retainer (150), wherein the first blade retainer is at a first longitudinal end of the housing and the second blade retainer is at a second longitudinal end of housing, and each of the first blade retainer and second blade retainer is configured to contact the first blade to retain it within the housing (see Figure 1, paragraph 0042), wherein the first blade retainer or the second blade retainer includes an opening (space between 174 in Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Mieth to further add the first and second retainer, as taught by Moustakas, in order to provide a limit to the blade extension (paragraph 0042 of Mieth).
	Furthermore, modified Mieth teaches a dial wheel (14) which though an opening of the side of the housing is coupled to the first rack and pinion mechanism (as modified in claim 1).
It would have been obvious to one having ordinary skill in the art to move the dial wheel on where on the side of the housing including the opening created by the retainer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The resulting device of modified Mieth teaches the first blade retainer or the second blade retainer includes an opening through which the dial wheel is coupled to the first rack-and-pinion mechanism (as the dial is added by Grachan and moved in this modification).
Regarding claim 16, modified Mieth further teaches a second rack-and-pinion mechanism including a rack coupled to the second end of the first blade (as modified in claim 15, at least indirectly coupled to the second the end of the blade like applicant’s device, see Figures 1-3 of Grachan).
Regarding claim 17, modified Mieth further teaches a pinion (as modified in claim 15, pinion 15 on the right in Figure 1 of Grachan) of the first rack-and-pinion mechanism and a pinion (as modified in claim 15, pinion 15 on the left in Figure 1 of Grachan) of the second rack-and-pinion mechanism are coupled in rotation by a rotary shaft (as modified in claim 15, shaft 8, see Figures 1-3 of Grachan). 

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-6, 8-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/08/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724